DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed January 4, 2021. 
Claims 1, 4, 7-8, 11, 18, and 20 have been amended and claims 3, 16, and 19 have been cancelled.
Claims 1-2, 4-15, 17-18, and 20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previously pending 35 USC 112(b) rejection has been withdrawn in response to Applicant’s claim amendments.
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. See below for more reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-2, 4-15, 17-18, and 20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Applicant further argues that the presented claims do not recite an abstract idea and integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the remaining limitations and additional elements do not account for significantly more than the abstract idea (as shown). The Examiner asserts that generating conversation content by analyzing user data is directed towards the abstract idea of Organizing Human Activity, where analyzing user data is managing user interactions, where the presentations displayed to the user are used for 
The Applicant further argues that the presented claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the remaining limitations and additional elements do not account for significantly more than the abstract idea (as shown). The Examiner specifically notes that “employing a machine learning algorithm using a plurality of data points and using a computerized machine learning system” merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05), therefore not integrating the abstract idea into a practical application. The Applicant’s claimed limitations do not recite how the machine learning system is trained, but rather merely recite use of a machine learning system, which merely adds the words apply it with the judicial exception. The Examiner asserts that “learn a likelihood…” is directed towards the abstract idea, where the likelihood is merely determined and then further analyzed based on specific variables of the user currently. Applicant’s arguments are not persuasive.
The Examiner specifically notes that “employing a machine learning algorithm using a plurality of data points and using a computerized machine learning system” merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05), therefore not integrating the abstract idea into a practical application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 4-15, 17-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-2, 4-15, and 17 are directed toward a process, claim 20 is directed toward a product, and claims 18 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method for reminding at least one user about one or more items related to an upcoming event, the method comprising: learning, using a computerized machine learning system, a likelihood that the at least one user will forget an item on a list of items based on information from an item profile store; determining, using the computerized machine learning system, an aspect of context-sensitive implications associated with a forgotten item on the list of items; determining, using the computerized machine learning system, a degree of item importance based on the context-sensitive implications using a semantics-based technique; identifying, using the computerized machine learning system, the upcoming event based on user data and an event context builder model; obtaining context for determining the list of items useful for the upcoming event; determining, using the context and stored historical user data, the list of items for the identified upcoming event using the learned likelihoods, the determined degree of item importance, and by learning item to item association using historical observations from past events and by analyzing the upcoming event, the obtained context, and a user profile using the computerized machine learning system; determining item reminder enhancement factors in response to the upcoming event and the determined list of items; determining content selection models based on the context, the user data, and the item reminder enhancement factors; generating conversational content, using the computerized machine learning system, for engaging the at least one user by obtaining an item set <I> and user data <U>; training a set of conversational content generation models based on the item set <I>, the user data <U>, and an analysis of other contextual data; generating potential conversational content by applying the set of conversational content generation models; and applying the content selection models to the potential conversational store; determining, using the computerized machine learning system, a conversation trigger signal based on contextual information related to the conversational content and an analysis of user feedback, wherein the determining of the conversation trigger signal is performed based on sensing the user using a proximity sensor; and presenting the conversational content to the user via a computing device in response to receiving the conversation trigger signal (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “using a computerized machine learning system, obtaining context, obtaining an item set <I> and user data <U>, using a proximity sensor, and presenting the conversational content to the user via a computing device in response to receiving the conversation trigger signal” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely add the words to apply it with the judicial exception. The Examiner further notes the claimed “using a computerized machine learning system” would not account for an additional element that integrates the judicial exception (e.g. abstract idea) into a practical application because the claimed limitation merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer. Also, the claimed “computing device, computer, computerized machine learning system, machine learning system, conversational content store, memory, processor, non-transitory computer readable 
In addition, dependent claims 2 and 4-15 further narrow the abstract idea and dependent claims 2, 4-5, and 10-12 additionally recite “receiving an identity of one or more items from a plurality of sources, detecting a user interaction with a specified computing device, sensing the user based on proximity to a geo-fence region, receiving text based on voice recognition, detecting the trigger, employing a machine learning algorithm using a plurality of data points, data obtained from a user's calendar, an email, and a user device, a profile of items historically carried by a user, and obtaining a first set of user data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a plurality of sources, proximity sensor, and a specified computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The Examiner specifically notes that “employing a machine learning algorithm using a plurality of data points and using a computerized machine learning system” 
The claimed “computing device, computer, computerized machine learning system, machine learning system, conversational content store, memory, processor, non-transitory computer readable medium, computer executable instructions, a plurality of sources, proximity sensor, and a specified computing device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-17; System claims 18-19; and Product claim 20 recite a computing device, computer, computerized machine learning system, machine learning system, conversational content store, memory, processor, non-transitory computer readable medium, computer 
The Examiner specifically notes that “employing a machine learning algorithm using a plurality of data points and using a computerized machine learning system” merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05), therefore not amounting to significantly more than the abstract idea.


Allowable over 35 USC 103
Claims 1-2, 4-15, 17-18, and 20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 18, and 20 disclose a system, product, and method for contextual item reminder assistance by analyzing likelihoods of items being forgotten using context sensitive implications, semantics based techniques, degree of importance, historical observations, reminder enhancement factors, and conversation triggers.
Regarding a possible 103 rejection: The closest prior art of record is:
Kamar et al. (US 2011/0258153 A1) – which discloses combining predictive models of forgetting, relevance, and cost to guide automated reminder systems. 
Agrawal et al. (US 2008/0204233 A1) – which discloses tracking of important travel items using RFID tags.
Hardgrave et al. (US 6,662,078 B1) – which discloses an item management system which takes into account historical data and monitoring of items.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 18, and 20, such as contextual item reminder assistance by analyzing likelihoods of items being forgotten using context sensitive implications, semantics based techniques, degree of importance, historical observations, reminder enhancement factors, and conversation triggers.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement learning, using a computerized machine learning system, a likelihood that the at least one user will forget an item on a list of items based on information from an item profile store; determining, using the computerized machine learning system, an aspect of context-sensitive implications associated with a forgotten item on the list of items; determining, using the computerized machine learning system, a degree of item importance based on the context-sensitive implications using a semantics-based technique; identifying, using the computerized machine learning system, the upcoming event based on user data and an event context builder model; obtaining context for determining the list of items useful for the upcoming event; determining, using the context and stored historical user data, the list of items for the identified upcoming event using the learned likelihoods, the determined degree of item importance, and by learning item to item association using historical observations from past events and by analyzing the upcoming event, the obtained context, and a user profile using the computerized machine learning system; determining item reminder enhancement factors in response to the upcoming event and the determined list of items; determining content selection models based on the context, the user data, and the item reminder enhancement factors; generating conversational content, using the computerized machine learning system, for engaging the at least one user by obtaining an item set <I> and user data <U>; training a set of conversational content generation models based on the item set <I>, the user data <U>, and an analysis of other contextual data; generating potential conversational content by applying the set of conversational content generation models; and applying the content selection models to the potential conversational store; determining, using the computerized machine a conversation trigger signal based on contextual information related to the conversational content and an analysis of user feedback, wherein the determining of the conversation trigger signal is performed based on sensing the user using a proximity sensor; and presenting the conversational content to the user via a computing device in response to receiving the conversation trigger signal (as required by independent claims 1, 18, and 20)”, thus rendering claims 1, 18, 20 and their dependent claims as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/MATTHEW D HENRY/Examiner, Art Unit 3683                                              1/12/2021